OPINION
BELCHER, Judge.
The conviction is for the subsequent offense of driving while intoxicated; the punishment, two years in the Texas Department of Corrections.
The appellant did not comply with Section 9 of Article 40.09, Vernon’s Ann.C. C.P., in that he did not file a brief in the trial court “(w)ithin thirty days after approval of the record by the court” or during any additional period which the court authorized setting forth the grounds of error of which he desires to complain on appeal. Hill v. State, Tex.Cr.App., 403 S.W.2d 797; Yarbrough v. State, Tex.Cr.App., 408 S.W.2d 230; Melick v. State, Tex.Cr.App., 409 S.W.2d 412; Dewitt v. State, Tex.Cr.App., 409 S.W.2d 852; Ochoa v. State, Tex.Cr.App., 424 S.W.2d 642.
Nothing appears in the record which should be considered under the provisions of Article 40.09, Section 13, supra.
No question of indigency is raised.
The judgment is affirmed.